      Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 1 of 13



 1    BROOKS R. BROWN, (pro hac vice)
      bbrown@goodwinlaw.com
 2    W. KYLE TAYMAN, (pro hac vice)
      ktayman@goodwinlaw.com
 3    GOODWIN PROCTER LLP
      1900 N Street NW
 4    Washington, DC 20036
      Tel.: 202-346-4000
 5    Fax.: 202-346-4444
 6    David E. Funkhouser III (Bar. No. 022449)
      Jessica A. Gale (Bar. No. 030583)
 7    SPENCER FANE LLP
      2415 E Camelback Rd., Ste. 600
 8    Phoenix, AZ 85016-4251
      Tel: 602-333-5430
 9    Fax: 602-333-5431
      dfunkhouser@spencerfane.com
10    jgale@spencerfane.com
11    Attorneys for Defendant
      Quicken Loans Inc.
12
13                                     UNITED STATES DISTRICT COURT

14                                         DISTRICT OF ARIZONA

15    Richard Winters Jr., individually and on          Case No. 2:20-CV-00112-MTL
      behalf of all others similarly situated,
16                                                      CLASS ACTION
                          Plaintiff,
17                                                      QUICKEN LOANS, INC.’S MOTION
               v.                                       TO DISMISS PLAINTIFF'S FIRST
18                                                      AMENDED COMPLAINT
      Quicken Loans Inc.,
19                                                      (Oral Argument Requested)
                          Defendant.
20
                                                        Judge:     Hon. Michael Liburdi
21
22
23
24                             MEMORANDUM OF POINTS AND AUTHORITIES

25           Pursuant to Federal Rules of Civil Procedure 8 and 12(b)(6), Quicken Loans Inc.

26   (“Quicken Loans”) respectfully submits this Memorandum of Points and Authorities in

27   support of its Motion to Dismiss the First Amended Complaint (“FAC”) filed by Plaintiff

28

                                                    1
     ACTIVE/102199407.3
      Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 2 of 13



 1   Richard Winters, Jr. (“Winters”) in its entirety for failure to state a cognizable claim for
 2   violation of the cellphone provision of the Telephone Consumer Protection Act (“TCPA”),
 3   47 U.S.C. § 227(b)(1)(A)(iii).
 4           A Certificate of Conferral is included herein pursuant to L.R. Civ. 12.1(c).
 5                                         INTRODUCTION
 6           Plaintiff Winters summarily alleges that Quicken Loans violated the TCPA’s
 7   cellphone provision by calling and sending text messages to his purported cellphone using
 8   an Automated Telephone Dialing System (“ATDS”) or artificial voice or prerecorded
 9   message—Plaintiff does not plead which as to any call or text—without his consent. Yet,
10   except for the partial identification of a single, personalized text message from a Quicken
11   Loans team member (employee) to Plaintiff, the FAC pleads virtually no facts about the
12   challenged calls and text messages or the technology used to make them to support his
13   claims. The FAC thus fails (a) to state a cognizable claim for violation of the TCPA’s
14   cellphone provision, or (b) to give fair notice to Quicken Loans of the factual basis (if any)
15   for that claim. As demonstrated below, dismissal is warranted and appropriate for at least
16   three independent reasons.
17           First, the FAC is devoid of any plausible factual allegations sufficient to sustain
18   Plaintiff’s pleading burden under Rule 8. While Plaintiff states the conclusion that he
19   received “multiple” text messages and calls, he does not plead the number of such calls or
20   texts, the dates of such calls or texts, or the content of such calls or texts. In the absence
21   of such basic factual allegations, the FAC must be dismissed because it fails to give
22   Quicken Loans fair notice of the claims against it and the potential exposure it faces.
23   Priester v. eDegreeAdvisor, LLC, No. 5:15-cv-04218-EJD, 2017 WL 4237008, at *2 (N.D.
24   Cal. Sept. 25, 2017).
25           Second, the FAC lacks any factual allegations from which this Court could conclude
26   either that (a) the alleged text messages and calls were made using an ATDS, or (b) any of
27
28
                                                   2
     ACTIVE/102199407.3
                                                                                            PH 354534.1
         Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 3 of 13



 1   the challenged calls contained an artificial voice or prerecorded message—necessary
 2   elements of a TCPA cellphone provision claim. 47 U.S.C. § 227(b)(1). As to the ATDS
 3   element, the TCPA defines an ATDS as equipment which has the capacity “(A) to store or
 4   produce telephone numbers to be called, using a random or sequential number generator;
 5   and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1)(A). Here, Plaintiff pleads no factual
 6   allegations (let alone the requisite plausible factual allegations) to establish that equipment
 7   meeting this definition was used to make any of the challenged (but unidentified) calls and
 8   texts. Instead, Winters offers only his unadorned conclusion that an ATDS was used. FAC
 9   ¶¶ 12, 23. That is insufficient to state a cognizable claim as a matter of law. Bell Atl. Corp.
10   v. Twombly, 550 U.S. 544, 557 (2007). Moreover, the lone text message Plaintiff identifies
11   in the FAC is a personalized message to Plaintiff containing the name and personal contact
12   information of a Quicken Loans team member. Numerous courts have held that messages
13   of a personalized nature indicate that no ATDS was used. Weisberg v. Stripe, Inc., No. 16-
14   cv-00584-JST, 2016 WL 3971296, at *3-4 (N.D. Cal. July 25, 2016). The same conclusion
15   applies here.
16           Plaintiff’s artificial voice or prerecorded message allegations are also defective and
17   insufficient to state a claim. Plaintiff pleads only that he may have received a call with a
18   prerecorded or artificial voice message. FAC ¶ 17. He does not, however, plead the content
19   of the message, when he received it, or any other factual basis from which this Court could
20   conclude that any claim predicated upon an unidentified artificial voice or prerecorded
21   message Plaintiff may have received at some unidentified time is somehow plausible.1
22   Without such factual allegations, Plaintiff offers this Court and Quicken Loans nothing
23   more than the precise type of conclusory and speculative allegations the Supreme Court
24   has held to be insufficient to state a claim. Twombly, 550 U.S. at 557.
25   1
       Plaintiff’s failure to plead factual allegations about calls to his purported cellphone using
26   an artificial voice or prerecorded message is not surprising. Quicken Loans does not make
     such calls about potential mortgage loans to individuals like Plaintiff, so his speculation
27   about such calls is false and unsupportable.

28
                                                   3
     ACTIVE/102199407.3
                                                                                           PH 354534.1
         Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 4 of 13



 1           Third, Plaintiff’s claim in Count Two for “knowing and/or willful violations” must
 2   be dismissed because it is derivative of and entirely dependent upon Plaintiff’s defective
 3   claim in Count One. Moreover, it is a claim for treble damages and injunctive relief, and
 4   there is no standalone claim for either form of relief for knowing or willful violation of the
 5   TCPA. Finally, even if Count Two were cognizable (and it is not), Plaintiff pleads no
 6   factual allegations of any knowing or willful conduct to sustain it.
 7                                         BACKGROUND2
 8           In the FAC, Winters vaguely pleads that over a 12-month period, he “received
 9   multiple solicitation calls and solicitation texts from [Quicken Loans]” to his cellphone
10   number ending in -6678 using an ATDS or using a prerecorded message or using an
11   artificial voice message (he never identifies precisely which one was used in connection
12   with any call or text, or when it was used). FAC ¶¶ 1, 9-12, 23, 28. Plaintiff alleges that
13   the phone calls came from two numbers belonging to Quicken Loans. FAC ¶ 13. Beyond
14   this, the FAC includes no details of the challenged calls other than vaguely alleging that
15   (a) on at least one unidentified occasion in a 12-month period, Plaintiff answered the
16   telephone and told Quicken Loans to stop calling, and (b) he never gave Quicken Loans
17   his telephone number. FAC ¶¶ 16-17.3 Winters does not plead the dates and times of any
18   calls—including the dates that he requested that Quicken Loans “stop calling him.”
19   Winters further alleges, that on or before October 5, 2018, he received the first of multiple
20   (but unidentified) text messages from Quicken Loans, but identifies only one such text
21
22   2
       Quicken Loans’ recitation of the factual background assumes, as it must at this stage, the
     truth of Plaintiff’s allegations solely for purposes of this Motion under Rule 12(b)(6). See
23   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).
     3
24     To the extent the Court allows this case to proceed to discovery (and it should not),
     Quicken Loans intends to prove that Winters’ allegation that he never provided Quicken
25   Loans with his telephone number or consented to receive calls and text messages is
     demonstrably false. Quicken Loans’ evidence will include, among other things, call
26   recordings of Plaintiff consenting to Quicken Loans contacting him by phone and by text
     message. Quicken Loans thus reserves all rights to pursue appropriate relief from this
27   Court to the extent Plaintiff and his counsel predicated this action upon false allegations.

28
                                                   4
     ACTIVE/102199407.3
                                                                                          PH 354534.1
         Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 5 of 13



 1   message. FAC ¶ 22. That lone, undated text message was personalized to Plaintiff and
 2   provided the full name and contact information, including cellular telephone number, email
 3   address, fax number, and NMLS identification number, for a specific Quicken Loans team
 4   member. FAC ¶ 22. Beyond this, the FAC mentions nothing about any of the other text
 5   messages Plaintiff purportedly received from Quicken Loans.4
 6           Based on these allegations, Winters purports to assert two claims for violation of
 7   the TCPA’s cellphone provision: one for “negligent violations” (Count One) and one for
 8   “knowing and/or willful violations” (Count Two). FAC ¶¶ 46-53.
 9                                           ARGUMENT
10   I.      The Motion to Dismiss Standard.
11           To survive a Rule 12(b)(6) motion to dismiss, a complaint must meet Rule 8(a)’s
12   pleading requirements and allege “enough facts to state a claim to relief that is plausible
13   on its face.” Twombly, 550 U.S. at 570. A “plaintiff’s obligation to provide the ‘grounds’
14   of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
15   recitation of the elements of a cause of action will not do.” Id. at 555. “Nor does a
16   complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
17   enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.
18   at 557). Rather, the allegations “must plausibly suggest an entitlement to relief, such that
19   it is not unfair to require the opposing party to be subjected to the expense of discovery and
20   continued litigation.” Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990,
21   996 (9th Cir. 2014) (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).
22
     4
23     Winters filed the original complaint in this action on January 15, 2020. Dkt. No. 1. On
     January 31, before any response was due by Quicken Loans, Winters filed the FAC. Dkt.
24   No. 7. The FAC differs from the original complaint in only one material respect, which is
     that the FAC cuts all allegations and mention of a proposed putative class consisting of
25   individuals who received text messages from Quicken Loans. Compare Complaint ¶ 32
     with FAC ¶ 32. Although Plaintiff continues to allege the receipt of unwanted text
26   messages sent to him and is pursuing claims in his personal capacity based on those texts,
     he is no longer seeking to represent or certify a class of persons that received text messages
27   from Quicken Loans.

28
                                                   5
     ACTIVE/102199407.3
                                                                                          PH 354534.1
      Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 6 of 13



 1           Application of these well-established standards here demonstrates that Winters has
 2   failed to state a cognizable cellphone provision claim.
 3   II.     Plaintiff Fails To Plead Sufficient Facts to Support a Plausible TCPA Claim.
 4           The FAC’s sparse and conclusory allegations fail to provide fair notice to Quicken
 5   Loans of the claims against it and the exposure it faces with respect to Plaintiff’s individual
 6   claims. Twombly, 550 U.S. at 555. For example, Winters does not plead the content of
 7   each challenged text message or call to allow this Court to conclude that it is plausible that
 8   each came from Quicken Loans and each was made using an ATDS or artificial voice or
 9   prerecorded message as necessary to invoke the TCPA’s cellphone provision. Nor does he
10   plead when each of the challenged calls or text messages was received to allow this Court
11   to conclude that it is plausible that there were multiple texts or calls, and to allow Quicken
12   Loans to meaningfully investigate Plaintiff’s claims. Plaintiff does not even plead how
13   many text messages and calls he is challenging to allow this Court to conclude that is
14   plausible that there were multiple texts or calls, and to allow Quicken Loans to investigate
15   and understand its potential exposure. See generally FAC ¶¶ 18, 21. Without such basic
16   information, Plaintiff’s conclusory allegations fail to plausibly support his barebones
17   conclusions that he received “multiple” text messages and calls to his cellphone from
18   Quicken Loans in purported violation of the TCPA’s cellphone provision. FAC ¶¶ 18, 21,
19   28.
20           The lone text message that Plaintiff describes in the FAC compels no different
21   conclusion. Allegations about a single text message do not (and cannot) plead anything
22   about other unidentified calls and texts—let alone plead that there were “multiple” calls
23   and texts. Factual allegations about each alleged text message are “particularly necessary
24   here because [Winters] seeks recovery for each violation of the TCPA.” Abbas v. Selling
25   Source, LLC, No. 09 CV 3413, 2009 WL 4884471, at *2 (N.D. Ill. Dec. 14, 2009)
26   (emphasis added); see also Gulden v. Consol. World Travel Inc., No. CV-16-01113-PHX-
27
28
                                                   6
     ACTIVE/102199407.3
                                                                                           PH 354534.1
         Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 7 of 13



 1   DJH, 2017 WL 3841491, at *3 (D. Ariz. Feb. 15, 2017) (dismissing TCPA claim for failure
 2   to plead sufficient facts concerning the identity of the caller and the character of the call).
 3   Moreover, Plaintiff’s allegation omits the sender and recipient information associated with
 4   the text message, and so provides no factual basis to connect the text message to Plaintiff’s
 5   purported cellphone number. Absent such factual allegations, Quicken Loans is deprived
 6   of the “fair notice” of Plaintiff’s claims required by Rule 8. Abbas, 2009 WL 4884471, at
 7   *2.
 8   III.    Plaintiff Fails to Plead the ATDS/Artificial Voice or Prerecorded Message
 9           Element of His TCPA Claim.
10           As noted, an essential element of any cellphone provision claim is that (a) the
11   challenged calls or texts were made using an “automated telephone dialing system” or, in
12   the case of calls, (b) were made using an “artificial voice or prerecorded message.” 47
13   U.S.C. § 227(b)(1). Here, Winters fails to plausibly allege that Quicken Loans used an
14   ATDS to make any of the challenged calls or text messages, or that any of the challenged
15   calls contained an artificial voice or prerecorded message. These omissions are fatal, and
16   so Plaintiff’s TCPA cellphone provision claim must be dismissed.
17           As to the ATDS element, the Ninth Circuit defines an ATDS as “equipment which
18   has the capacity—(1) to store numbers to be called or (2) to produce numbers to be called,
19   using a random or sequential number generator—and to dial such numbers automatically
20   even if the system must be turned on or triggered by a person.” Marks v. Crunch San
21   Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018).5 Thus, to state a cognizable cellphone
22   provision claim predicated upon the use of an ATDS in this Circuit, a plaintiff must plead
23
     5
24     Quicken Loans maintains that Marks was wrongly decided. Indeed, Marks is in direct
     conflict with the ATDS decision of numerous other Circuit Courts. See, e.g., Glasser v.
25   Hilton Grand Vacations Co., LLC, 948 F.3d 1301 (11th Cir. 2020); Gadelhak v. AT&T
     Servs., Inc., 950 F.3d 458 (7th Cir. 2020). Quicken Loans expressly reserves all rights to
26   assert that Marks is wrongly decided and seek Supreme Court review of that decision, if
     necessary, and rely upon any subsequent authority from the Supreme Court or Ninth Circuit
27   reversing or limiting Marks.

28
                                                   7
     ACTIVE/102199407.3
                                                                                           PH 354534.1
      Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 8 of 13



 1   plausible factual allegations that the challenged calls were made with equipment capable
 2   of performing the statutorily defined functions. Winters has not done so here.
 3           To survive the pleading stage, a “[p]laintiff must allege sufficient facts to allow the
 4   Court to ‘reasonably infer’ that Defendant used an ATDS.” Schick v. Compass Lending
 5   Corp., No. CV-19-01736-PHX-JJT, 2019 WL 6050256, at *2 (D. Ariz. Nov. 15, 2019).
 6   And courts have found that “well-pled allegations of an ATDS ‘rely on indirect allegations,
 7   such as the content of the message, the context in which it was received, and the existence
 8   of similar messages to raise an inference that’ an ATDS was used.” Gragg v. Orange Cab
 9   Co., Inc., 942 F. Supp. 2d 1111, 1114 (W.D. Wash. 2013). Here, Plaintiff merely states
10   that Quicken Loans used an ATDS to place unidentified calls and send unidentified text
11   messages to his cellphone. With the exception of a description of one text message, the
12   FAC is devoid of any details about the purported multiple calls and text messages Winters
13   received over an alleged 12-month period. There are no allegations (none) about the
14   content of these calls and text messages, what was said on the calls or texts, the identity of
15   the caller or sender of the text messages, or any detail at all that would allow the Court to
16   infer that an ATDS was used. Id. Instead, Plaintiff has “provided nothing beyond a
17   threadbare recitation of one of the elements of h[is] cause of action, that []he was called by
18   a machine.” Forney v. Hair Club for Men Ltd., Inc., No. CV 16-9640-R, 2017 WL
19   4685549, at *2 (C.D. Cal. June 26, 2017) (dismissing TCPA claim where “only allegation
20   made by Plaintiff supporting the use an [ATDS] is her single paragraph stating that she
21   was called by an [ATDS]”). On this basis alone, Count 1 of the FAC should be dismissed.
22           Plaintiff’s description of one text message he received compels no different
23   conclusion. As to that text, he alleges that on or before October 5, 2018, he received a text
24   message from Quicken Loans. The FAC does not, however, indicate the phone number
25   from which the text message originated or the phone number at which it was received, and
26   so fails to connect the message to Plaintiff’s purported cellphone. FAC ¶ 22. Even setting
27
28
                                                    8
     ACTIVE/102199407.3
                                                                                           PH 354534.1
         Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 9 of 13



 1   this issue aside, however, the message is personalized to Plaintiff, bearing the name and
 2   personal contact information (including personal cellular number6 and work email address)
 3   for a particular Quicken Loans team member. FAC ¶ 22. The text message thus bears no
 4   indicia of a generic and impersonal mass marketing text sent using an ATDS. Cf. Holt v.
 5   Facebook, Inc., 240 F. Supp. 3d 1021, 1031 (N.D. Cal. 2017).              Instead, the FAC
 6   demonstrates a text message sent from an individual team member (employee) at Quicken
 7   Loans and directed specifically to Plaintiff. FAC ¶ 22. As such, the only plausible
 8   inference to be drawn from Plaintiff’s own allegations about this text is that the individual
 9   Quicken Loans team member personally addressed and sent the text message to Winters in
10   response to Winters’ request. Consistent with this, there is no indication at all (none) that
11   the message was sent from a Quicken Loans telephone number, rather than the employee’s
12   personal cellphone. Text messages sent under these circumstances “do not support a
13   plausible inference that an ATDS was used.” Hulsey v. Peddle, LLC, No. CV 17-3843
14   DSF (ASx), 2017 WL 8180583, at *2 (C.D. Cal. Oct. 23, 2017); Daniels v. ComUnity
15   Lending, Inc., No. 13cv488–WQH–JMA, 2014 WL 51275, at * 5 (S.D. Cal. Jan. 6, 2014);
16   Weisberg, 2016 WL 3971296, at *3-4 (granting dismissal where allegations suggested that
17   text messages were “targeted to specific phone numbers in response to the voluntary release
18   of a user’s phone number”); Armstrong v. Investor’s Business Daily, Inc., No. CV 18-2134-
19   MWF (JPRx), 2018 WL 6787049, at *6 (C.D. Cal. Dec. 21, 2018) (allegations that “the
20   two-part text message Plaintiff received are ‘generic and impersonal’ and that Plaintiff had
21   no pre-existing business relationship with the IBD Defendants do not create an inference
22   that an ATDS was in fact used.”) (emphasis added).
23           And, as to the artificial voice or prerecorded message element of Plaintiff’s
24   cellphone provision claim, Plaintiff’s random and speculative utterances scattered
25
26
     6
       The message reads “Call or Text” before providing the telephone number, indicating that
     the number can receive text messages and is thus for a cellular telephone. FAC ¶ 22
27   (emphasis added).

28
                                                  9
     ACTIVE/102199407.3
                                                                                         PH 354534.1
     Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 10 of 13



 1   throughout the FAC that the unidentified calls or texts might have been placed with “an
 2   artificial or prerecorded voice” are also insufficient to sate a claim. E.g., FAC ¶¶ 17, 38.
 3   As with Plaintiff’s defective ATDS allegations, there are no factual allegations in the FAC
 4   to plausibly plead that any call or text message was placed with an artificial voice or
 5   prerecorded message. FAC in passim. To the contrary, Plaintiff’s allegation that he
 6   answered one call and told Quicken Loans to stop calling directly refutes that any artificial
 7   or prerecorded message was used to call him. FAC ¶ 17. In the absence of specific factual
 8   allegations concerning the challenged calls and text messages, the Court is unable to infer
 9   that an ATDS or artificial voice or prerecorded message was used.
10           In sum, the FAC’s conclusory (and speculative) statements, unsupported by any
11   factual allegations, do not plausibly plead the necessary ATDS or artificial
12   voice/prerecorded message element of Plaintiff’s cellphone provision claim. When faced
13   with similarly deficient allegations, other federal courts have ordered dismissal of
14   cellphone provision claims like Plaintiff’s here. See, e.g., Bodie v. LYFT, No. 16-cv-02558-
15   L-NLS, 2019 WL 258050, at *2 (S.D. Cal. Jan. 16, 2019) (dismissing complaint alleging
16   TCPA violations that “merely parrots statutory definition of an ATDS”); Daniels v.
17   ComUnity Lending, Inc., No. 13cv488–WQH–JMA, 2015 WL 541299, at * 7 (S.D. Cal.
18   Feb. 9, 2015) (dismissing TCPA claim where plaintiffs alleged “that calls to Plaintiffs’
19   cellular telephones included prerecorded voice calls,” but the complaint “allege[d] no facts
20   to make this allegation plausible”); Trumper v. GE Capital Retail Bank, 79 F. Supp. 3d
21   511, 513 (D.N.J. 2014) (dismissing TCPA claim where the complaint “sa[id] nothing about
22   the calls [plaintiff] received,” including “no factual allegations suggesting that the voice
23   on the other end of the line was prerecorded”); Johansen v. Vivant, Inc., No. 12 C 7159,
24   2012 WL 6590551, at *3 (N.D. Ill. Dec. 18, 2012) (dismissing claim where plaintiff failed
25   to “describe the phone messages he received in laymen’s terms or provide the
26   circumstances surrounding them to establish his belief that the messages were prerecorded
27
28
                                                  10
     ACTIVE/102199407.3
                                                                                         PH 354534.1
     Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 11 of 13



 1   or delivered via the ATDS”). This Court should not hesitate to do the same here. Plaintiff’s
 2   bald assertions that an ATDS, artificial voice or prerecorded message was used to make
 3   unidentified calls and texts are insufficient to move his TCPA cellphone provision claim
 4   across the line from possible to plausible. To conclude otherwise would “eviscerate the
 5   plausibility standard to which complaint’s allegations must adhere under Rule 8.” Priester,
 6   2017 WL 4237008, at *2.
 7   IV.     Plaintiff’s Second Count is Not a Cause of Action and Should Be Dismissed.
 8           In Count 2 of the FAC, Winters continues to purport to assert a derivative cause of
 9   action against Quicken Loans for “knowing and/or willful” violation of the TCPA’s
10   cellphone provision. FAC ¶¶ 50-53. That Count fails to state a claim for three independent
11   reasons.
12           First, the claim is entirely derivative of and dependent upon Plaintiff’s defective
13   claim in Count 1, and so fails with it.
14           Second, Count 2 simply alleges a remedy and not a cause of action. The TCPA
15   allows a plaintiff to bring an action for an alleged violation of the cellphone provision, and
16   separately allows treble damages and injunctive relief as remedies for a knowing or willful
17   violation. 47 U.S.C. § 227(b)(3). Consistent with this, courts routinely dismiss claims just
18   like Plaintiff’s here. E.g., Michael W. Kincaid DDS, Inc. v. Synchrony Fin., No. 16-CV-
19   790, 2017 WL 2599224, at *5 (S.D. Ohio June 15, 2017) (dismissing separate TCPA count
20   for injunctive relief because “the applicable section [47 U.S.C. § 227(b)] does not provide
21   for injunctive relief as a cause of action, but rather, allows a plaintiff to seek injunctive
22   relief as a remedy for a violation of the TCPA.”); see also Vellon v. Maxim Healthcare
23   Servs., Inc., No. CV 08-263-TUC-FRZ, 2008 WL 11338452, at *10 (D. Ariz. Aug. 29,
24   2008) (“punitive damages is not a cause of action, but a legal remedy”). This Court should
25   not hesitate to do the same.
26           Finally, even assuming arguendo that Winters’ “claim” for treble damages and
27
28
                                                  11
     ACTIVE/102199407.3
                                                                                          PH 354534.1
     Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 12 of 13



 1   injunctive relief might be a separate cause of action, the claim should still be dismissed for
 2   the additional reason that he again pleads no plausible factual allegations of any knowing
 3   or willful violation of the cellphone provision by Quicken Loans in connection with any of
 4   the challenged calls. Without such factual allegations, there is no basis to permit Count 2
 5   to proceed.
 6                                          CONCLUSION
 7           For the forgoing reasons, Quicken Loans respectfully requests that this Court grant
 8   the Motion and dismiss the FAC for failure to state a claim upon which relief can be
 9   granted.
10    Dated: March 16, 2020                            Respectfully submitted,
11                                                     By: s/ David E. Funkhouser III
12                                                     David E. Funkhouser III
                                                       Jessica A. Gale
13                                                     SPENCER FANE LLP
                                                       2415 E Camelback Rd., Ste. 600
14
                                                       Phoenix, AZ 85016-4251
15                                                     Tel: 602-333-5430
                                                       Fax: 602-333-5431
16                                                     dfunkhouser@spencerfane.com
17                                                     jgale@spencerfane.com

18                                                     Brooks R. Brown (admitted pro hac vice)
                                                       bbrown@goodwinlaw.com
19
                                                       W. Kyle Tayman (admitted pro hac vice)
20                                                     ktayman@goodwinlaw.com
                                                       GOODWIN PROCTER LLP
21                                                     1900 N Street NW
22                                                     Washington, DC 20036
                                                       Tel.: 202-346-4000
23                                                     Fax.: 202-346-4444
24                                                     Attorneys for
25                                                     Quicken Loans Inc.

26
27
28
                                                  12
     ACTIVE/102199407.3
                                                                                          PH 354534.1
     Case 2:20-cv-00112-MTL Document 12 Filed 03/16/20 Page 13 of 13



 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on March 16, 2020, the attached document was electronically
 3   transmitted to the Clerk of the Court using the CM/ECF System which will send
 4   notification of such filing and transmittal of a Notice of Electronic Filing to all CM/ECF
 5   registrants.
 6
                                                       s/ David E. Funkhouser III
 7                                                     David E. Funkhouser III
 8
 9                              CERTIFICATE OF CONFERRAL
10           Pursuant to L.R. Civ. 12.1(c), undersigned counsel personally certifies that counsel
11   for Defendant notified Plaintiff of this motion and the issues asserted herein by email on
12   March 13, 2020 and by telephone conference on March 16, 2020, and the parties have been
13   unable to agree that the pleading is curable by amendment.
14
                                                      s/ David E. Funkhouser III
15                                                    David E. Funkhouser III
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
     ACTIVE/102199407.3
                                                                                        PH 354534.1
